Citation Nr: 1307095	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO. 08-06 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for gastritis, to include as secondary to service connected posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service connected PTSD.

3. Entitlement to service connection for a pinched nerve of the upper left extremity, to include as secondary to service connected lumbar spine disability. 

4.  Entitlement to service connection for peptic ulcer disease and colon polyps.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to November 1971, from January 1976 to August 1980, and from April 1981 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that are pertinent but have not been reviewed in conjunction with the appeal. In light of the Board's favorable decision regarding gastritis, there is no prejudice to the Veteran in the adjudication of his claim.  As for the remaining matters that are pending, the additional evidence will be reviewed following the evidentiary development, specified below. 

The Veteran submitted an August 2008 statement noting that he wished to withdraw his request for a Decision Review Officer hearing at the RO. Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704 (d), (e) (2012). 

The issues of entitlement to service connection for GERD and a pinched nerve of the left upper extremity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In July 2011, prior to promulgation of a decision in the appeal, the Board received notification that the Veteran requested to withdraw his appeal of service connection for peptic ulcer disease and colon polyps.

2.  The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has gastritis that is aggravated by his service-connected PTSD. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal of service connection for peptic ulcer disease and colon polyps by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204  (2012).

2. The Veteran's gastritis is aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Peptic Ulcer Disease and Colon Polyps

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105  (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204  (2010).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.   

In statements received in July 2011 the Veteran withdrew his claims for service connection for colon polyps and peptic ulcer disease. In a May 2012 letter, he stated that his claims for service connection for peptic ulcer disease and colon polyps "have already been dropped and are not issues."  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204 (2012). The Veteran's statements constitute proper withdrawals of his claims and they are no longer before the Board. Accordingly, the Board does not have jurisdiction to review the appeal as to service connection for colon polyps and peptic ulcer disease; and these matters are dismissed. 

Gastritis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In this case, the Veteran asserts that his service connected PTSD caused or aggravated his gastritis. A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability. In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b) (2010); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability. Velez v. West, 11 Vet. App. 148, 158 (1998). In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The provisions of 38 C.F.R. § 3.310 were amended, effective October 10, 2006; however, and the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although the stated intent of the change was merely to implement the requirements of Allen, 7 Vet. App. at 448, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995. The Veteran filed his claim in February 2005, prior to the effective date of the amended regulation. Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made. 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has been diagnosed with gastritis, satisfying the first element of a secondary service connection claim. Wallin, 11 Vet. App. at 512. He is service-connected for PTSD, satisfying the second element of a secondary service connection claim. Id. 

In May 2007, the Veteran underwent a VA examination for conditions of the duodenum and stomach. The Veteran reported experiencing gastrointestinal upset in 1982 while still in the military. He treated himself with over the counter medications. The examiner noted that because of his PTSD, the Veteran was a "poor historian" for times and dates. He reported that he was "unsure whether he continued to have any abdominal discomfort between [the onset of symptoms] and 1999 when he began having severe abdominal pain."  The Veteran was diagnosed with gastritis in July 1999. At the same time, he was also diagnosed with peptic ulcer disease and an infection of helicobacter pylori, a bacteria that lives in the stomach. The examiner opined that the Veteran's PTSD did not cause his gastritis. Instead, its primary cause was his helicobacter pylori infection. However, he noted that "the added emotional stress in his life from his PTSD ... can increase gastric acid secretion."  He opined that it was at least as likely as not that his PTSD was a "minor contributing factor" to the severity of his gastritis. The May 2007 examiner's opinion provides probative evidence in support of a nexus between the Veteran's PTSD and his gastritis. 

In November 2011, the Veteran underwent a second VA examination. The examiner opined that gastritis was less likely to be caused by PTSD or medications taken to treat PTSD. She reasoned that nearly 90 percent of ulcers are associated with helicobacter pylori. She concluded that there is no medical literature to support the assertion that PTSD or medication taken to treat PTSD aggravated his gastritis. The examiner's opinion provides probative evidence against the Veteran's claim.

However, the opinion of the May 2007 examiner is assigned more probative weight because the examiner provided a more detailed rationale by explaining how PTSD can increase gastric acid secretion and aggravate gastritis. The May 2007 examiner's opinion satisfies the nexus element of a secondary service connection claim. Wallin, 11 Vet. App. at 512.

In light of the May 2007 examiner's opinion that PTSD aggravated the Veteran's gastritis, service connection on a secondary basis is warranted in this case. Where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).

Given the grant of benefits, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).


ORDER

Service connection for gastritis is granted. 


REMAND

While the Board regrets the further delay that another remand of this case will cause, the record is not ready for appellate review of the issue on appeal. The following further development is required. 

GERD

In its January 2011 remand, the Board directed the RO to provide the Veteran with a VA examination to determine the etiology of his GERD. The examiner was to address whether the Veteran's GERD was caused or aggravated by PTSD or by medications taken to treat PTSD. In May 2012 he underwent a VA examination wherein the examiner made three conclusions. First, she concluded that the Veteran's GERD was not related directly to his period of military service because his service treatment records (STRs) were negative for any symptoms of GERD. Second, she opined that his GERD was not related to his PTSD medication because medical literature does not support a connection between medications used to treat PTSD and GERD. Lastly, she opined that GERD was not aggravated by his period of military service or his PTSD medication because GERD was diagnosed after his period of military service and medical literature does not support a link between GERD and PTSD medication. She again stated that there was no evidence of GERD in the Veteran's STRs. 

There are two deficiencies in the opinion provided by the May 2012 examiner. First, she did not provide an opinion as to whether PTSD itself, rather than its medication, could aggravate GERD. Second, she concluded that the Veteran's GERD was not related to service because the STRs did not show that he had any symptoms in service. The Board has a duty to address all theories of entitlement explicitly raised by the Veteran. Robinson v. Mansfield, 21 Vet. App. 545 (2008). To be adequate, a medical opinion must be based upon an accurate factual premise. Reonal v. Brown, 5 Vet. App. 458, 461 (1993). This includes considering a veteran's lay assertions of symptomatology that he is competent to observe, unless the Board has explicitly found that the assertions are not credible. Dalton v. Nicholson, 21 Vet. App. 23 (2007). Evidence of record shows that the Veteran reported experiencing GERD symptoms in 1982, while on active duty. He is competent to report observable symptoms. Layno v. Brown, 6 Vet. App. 465 (1994). There is nothing in the claims file that would cause the Board to find his statements not credible. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). Therefore, an adequate medical opinion must acknowledge or discuss the Veteran's contention that he experienced symptoms in 1982. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr, 21 Vet. App. at 311. An addendum opinion must be provided for the Veteran's GERD. 

In a May 2012 statement, the Veteran asserted that his PTSD caused his gastritis, and that his gastritis caused GERD. In light of the Board's grant of service connection for gastritis, on remand, the examiner should address whether gastritis can cause or aggravate GERD. 

The examiner's opinion as it relates to PTSD medications is adequate and need not be revisited on remand. 

Left Upper Extremity

In its January 2011 remand, the Board found that the Veteran's claim for service connection for a pinched nerve of the left upper extremity was inextricably intertwined with the outcome of a referred claim for service connection for a cervical spine disorder. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009). The claim was remanded pending adjudication of the Veteran's cervical spine condition. The RO has not yet adjudicated the Veteran's cervical spine claim and has not yet issued a supplemental statement of the case (SSOC) for his pinched nerve claim. On remand, the RO should adjudicate the Veteran's cervical spine claim and then readjudicate his pinched nerve claim by issuing a SSOC. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the appellant or other claimant, as a matter of law, the right to compliance with the remand orders). 

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the May 2012 examination. If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician. A new examination is only required if deemed necessary by the examiner. 

The purpose of the examination is to determine whether the Veteran has GERD that had its onset or was aggravated during active service, or is otherwise related to any incident of service, or whether it was caused by his service connected PTSD and/or gastritis. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's GERD began during active service, is related to any incident of service, or was caused or aggravated by his service connected PTSD and/or gastritis. 

c) The examiner must specifically address the Veteran's assertion that he began to experience symptoms of GERD in 1982, while he was still on active duty. 

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

e) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. 

2. Adjudicate the Veteran's claim of entitlement to service connection for a cervical spine disorder. Then, review all new evidence submitted following the October 2009 SSOC. 

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


